DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Amendment
Examiner acknowledges amended Claims 1, 3, 6, 18, and 19, canceled Claims 4, 5, 7, 8, 15, and 16, and new Claims 21-23 in the response filed on 9/22/2022. 
Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 6, 9-14, and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that Moriya does not disclose or suggest first, second, and third magnetic recording layers satisfying the claimed relationship of the Curie temperatures, the content of the grain boundary portions, and the average grain diameter of the magnetic grains.  Applicant further argues that one of ordinary skill in the art would not be motivated to specifically apply the thickness of Moriya’s first magnetic layer 31 to Lu which is directed to the storage media 70 using high-Ku materials that can be switched to a HAMR data storage system, as described in Lu at paragraph [0007], for example. 
However, Applicant’s arguments are unpersuasive.  Note that while Moriya do not disclose all the features of the present claimed invention, Moriya was used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely a first magnetic recording layer having a thickness in a range of 0.5 to 4 nm [0046], and in combination with the primary reference, discloses the presently claimed invention.  Furthermore, Moriya also teaches a storage media using similar materials as Lu that can also be used in a HAMR data storage system (please see paragraphs [0003], [0044], and [0047]).  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 9-14, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “each of the first, second, and third magnetic recording layers has a granular structure including grain boundary portions, such that a content of the grain boundary portions in each of the first, second, and third magnetic recording layers is in a range of 35 vol% to 45 vol%,” (emphasis added).  However, the instant limitation fails to comply with the written description requirement.  Applicant does not necessarily have support that each of the magnetic recording layers have such grain boundary concentration. 
According to paragraph [0042] in Applicant’s Specification, which was cited as support, it states: “When the magnetic layer 30 has the granular structure, a content of the grain boundary portion in the magnetic layer is preferably in a range of 25 volume percent (hereinafter simply referred to as “vol%”) to 50 vol%, and more preferably in a range of 35 vol% to 45 vol%.”  The magnetic layer 30 in Applicant’s invention refers to the culmination of the first, second, and third magnetic recording layers (Please see Figures 1 and 2), not individual magnetic recording layer(s) having such grain boundary concentration as it is currently claimed.

Claims 22 and 23 recite the limitation, “the Curie temperature of the third magnetic recording layer is higher than the Curie temperature of the first magnetic recording layer.”  However, the Examiner was unable to find support for the broad relationship comparing the two magnetic recording layers.  Although Table 1 shows the first magnetic recording layer having a Curie temperature of 650 K and the third magnetic recording layer having a Curie temperature of 700 K, there is insufficient data to establish a general trend or relationship that the Curie temperature of the third magnetic recording layer is higher than the Curie temperature of the first magnetic recording layer.  

Appropriate clarification and/or correction are required in the next response. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-13, 17, 18, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110235205 (“Lu et al.”), in view of US Pub. No. 20160148632 (“Hellwig1”), in view of US Pub. No. 20160099017 (“Hellwig2”), and in view of US Pub. No. 20110205862 (“Kanbe et al.”).
With regards to Claims 1, 2, and 18, Lu et al. teaches a magnetic recording medium (70), with use with a magnetic head, comprising a substrate (76), an underlayer (80), provided on the substrate, and a magnetic layer (72), provided on the underlayer, and including an alloy having an L10 crystal structure.  The magnetic layer includes three or more magnetic recording layers including a first magnetic recording layer (84), a second magnetic recording layer (90), and a third magnetic recording layer (96) which are successively provided in this order above the underlayer and each of the magnetic recording layers has a granular structure including grain boundary portions, wherein the second magnetic recording layer is in direct contact with the first magnetic recording layer, and the third magnetic recording layer is in indirect contact with the first magnetic recording layer via the second magnetic recording layer (Abstract, Figs. 1 and 3, [0036]-[0038], [0040], and [0041]).  Lu et al. further teaches a Curie temperature of the second magnetic recording layer is lower than Curie temperature of the first magnetic recording layer and the third magnetic recording layer ([0039], [0043], and [0074]). 
Lu et al. teaches the second magnetic recording layer has a thickness in a range of about 0.5 nm to about 30 nm [0037].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
The limitations directed to the Curie temperatures and placement of the magnetic recording layers enhancing magnetic characteristics of said magnetic recording layers are intended use limitations and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  In the instant case, Lu substantially teaches the claimed placement for the first to third magnetic recording layers and the Curie temperature relationship (i.e. Curie temperature of the second magnetic recording layer is lower than each of Curie temperatures of the first and third magnetic recording layers) and hence deemed to be capable of having enhanced magnetic characteristics in all of its recording layers.  The Examiner further notes that “enhancing magnetic characteristics” is a matter of degree, depending on the desired behavior by a representative artisan.  
Lu et al. teaches the first magnetic recording layer has a thickness in a range of about 2 nm to about 30 nm [0037].  While the Examiner maintains that about 2 nm falls within the scope of 1.5 nm, the Examiner acknowledges that Lu et al. does not explicitly teach its first magnetic recording layer having a thickness meeting Applicant’s claimed limitation of “0.4 nm to 1.5 nm”.   
However, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as a thickness of a magnetic recording layer through routine experimentation, especially given the knowledge in the art that the thickness of a magnetic layer can impact the overall magnetic properties of the medium. In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Lu et al. to form a first magnetic recording layer having a thickness of 1.5 nm, for example, since the thickness of a magnetic layer is a known results effective variable in the magnetic media art.
With regards to how the first magnetic recording layer is formed (i.e. by applying a bias potential to the substrate), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  
While Lu et al. teaches its underlayer comprising a metal oxide [0041], Lu et al. does not teach its underlayer includes MgO.  Lu et al. teaches the Curie temperatures are material dependent [0042], but does not specifically teach a Curie temperature of the second magnetic recording layer is lower than each of the Curie temperatures of the first and third magnetic recording layers by a value which falls within a range of 30 K to 100 K.  While Lu et al. teaches an average grain diameter of magnetic grains of the first magnetic recording layer is smaller than average grain diameters of magnetic grains of the second magnetic recording layer ([0037], [0038], and [0045]), Lu et al. does not explicitly teach the average grain diameter relationships as claimed.  Lu et al. does not teach a content of the grain boundary portions in each of the first, second, and third magnetic recording layers is in a range of 35 vol% to 45 vol%.
Hellwig1 teaches a magnetic recording medium comprising an underlayer (2110), wherein the underlayer includes MgO (Fig. 21 and [0103]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Lu et al.’s underlayer include MgO to desirably control the epitaxial growth of the magnetic layer [0103].  
Hellwig1 also recognizes that a Curie temperature in a magnetic recording layer is material dependent.  Specifically, incorporating Cu decreases Curie temperature in a magnetic recording layer having an alloy of an L10 crystal structure.  Hellwig1 further teaches its magnetic recording medium comprising at least two magnetic recording layers, wherein a difference in Curie temperature between the two magnetic recording layers is 100 K (Fig. 20, [0093], [0095], and [0096]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Lu et al.’s Curie temperature of the second magnetic recording layer be lower than each of the Curie temperatures of the first and third magnetic recording layers by a value of 100 K to improve long term head disk interface (HDI) properties ([0094] and [0096]).   
Hellwig2 teaches a magnetic recording medium comprising a MgO underlayer (1210) in contact with a magnetic layer (1202) having an L10 crystal structure, wherein the magnetic layer comprises a first magnetic recording layer (1214), a second magnetic recording layer (1216), and a third magnetic recording layer (1218) (Fig. 12, [0084], [0112], [0119], and [0130]).  Fig. 13B is a TEM image of its magnetic layer, and shows a grain diameter of magnetic grains of the first magnetic recording layer at a bottom surface portion to be smaller by 15% or more or within the range of 30-60% than the grain diameters of the second and third magnetic recording layers (Please see paragraph [0130] and Examiner’s annotated Fig. 13B below).
    PNG
    media_image1.png
    431
    622
    media_image1.png
    Greyscale
  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Lu et al.’s average grain diameter of magnetic grains of the first magnetic recording layer at a bottom surface portion of the first magnetic layer be smaller within the range of 30-60% than the average grain diameters of magnetic grains of the second and third magnetic recording layer to form desirable columnar magnetic grains in the magnetic layer [0139]. 
	Kanbe et al. teaches a magnetic recording medium comprising a magnetic recording layer that has a granular structure including grain boundary portions, such that a content of the grain boundary portions is in a range of 30 vol% to 60 vol% (Abstract, [0018], [0037], and [0039]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have each of the magnetic recording layers in Lu et al. to have a grain boundary portions be in a range of 35 vol% to 45 vol% to effectively segregate the magnetic grains while maintaining a strong L10 structure [0039].   
	
With regards to Claims 9, 10, and 20, Lu et al. teaches the third magnetic recording layer has a thickness in a range of about 2 nm to about 30 nm ([0037] and [0038]).  Examiner notes that product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. 

With regards to Claim 11, Lu et al. teaches its underlayer is in direct contact with the first magnetic recording layer (Fig. 3).

With regards to Claims 12, 13, and 17, Lu et al. teaches a magnetic recording medium with use with a magnetic head (Figs. 1 and 2). 

With regards to Claims 22 and 23, Lu et al. teaches a magnetic recording medium comprising a first magnetic recording layer (84) and a third magnetic recording layer (96), as set forth above.  Lu et al. further teaches that the third magnetic recording layer (96) is similar to the first magnetic recording layer (84) (i.e. open to being slightly different) [0038].  Lu et al. further teaches its magnetic recording layers have different Curie temperatures.  Since the Curie temperatures are material dependent, the magnetic recording layers can be constructed to have different Curie temperatures by using different compositions [0042].  
	Lu et al. is silent on the Curie temperature of the third magnetic recording layer is higher than the Curie temperature of the first magnetic recording layer. However, there are only three possibilities the Curie temperature relations can be constructed.  Firstly, the first and third magnetic recording layers having the same Curie temperature.  Secondly, the first magnetic recording layer having a greater Curie temperature than the Curie temperature of the third magnetic recording layer.  Thirdly, the first magnetic recording layer having a Curie temperature that is less than the Curie temperature of the third magnetic layer.  Due to Lu et al.’s teachings that the first and third magnetic recording layers are similar and have a high Curie temperature, a preference on whether to use any of these three choices is taken to be well within the purview of choice in the art.  For this reason, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a Curie temperature of the third magnetic recording layer to be higher than the Curie temperature of the first magnetic recording layer in Lu et al.’s invention, because it is well within the purview of choice in the art to try from these very limited alternatives (in this case only three) and to achieve a magnetic recording medium that has good writability ([0003] and [0050]).  

Claims 1-3, 6, 9-14, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20110235205 (“Lu et al.”), in view of US Pub. No. 20160225394 (“Moriya et al.”), in view of US Pub. No. 20160148632 (“Hellwig1”), in view of US Pub. No. 20160099017 (“Hellwig2”), and in view of US Pub. No. 20110205862 (“Kanbe et al.”). 
With regards to Claims 1-3, 6, 18, 19, and 21, Lu et al. teaches a magnetic recording medium (70), with use with a magnetic head, comprising a substrate (76), an underlayer (80), provided on the substrate, and a magnetic layer (72), provided on the underlayer, and including an alloy having an L10 crystal structure.  The magnetic layer includes three or more magnetic recording layers including a first magnetic recording layer (84), a second magnetic recording layer (90), and a third magnetic recording layer (96) which are successively provided in this order above the underlayer and each of the magnetic recording layers has a granular structure including grain boundary portions, wherein the second magnetic recording layer is in direct contact with the first magnetic recording layer, and the third magnetic recording layer is in indirect contact with the first magnetic recording layer via the second magnetic recording layer (Abstract, Figs. 1 and 3, [0036]-[0038], [0040], and [0041]).  Lu et al. further teaches a Curie temperature of the second magnetic recording layer is lower than Curie temperature of the first magnetic recording layer and the third magnetic recording layer ([0039], [0043], and [0074]). 
Lu et al. teaches the second magnetic recording layer has a thickness in a range of about 0.5 nm to about 30 nm [0037].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
The limitations directed to the Curie temperatures and placement of the magnetic recording layers enhancing magnetic characteristics of said magnetic recording layers are intended use limitations and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  In the instant case, Lu substantially teaches the claimed placement for the first to third magnetic recording layers and the Curie temperature relationship (i.e. Curie temperature of the second magnetic recording layer is lower than each of Curie temperatures of the first and third magnetic recording layers) and hence deemed to be capable of having enhanced magnetic characteristics in all of its recording layers.  The Examiner further notes that “enhancing magnetic characteristics” is a matter of degree, depending on the desired behavior by a representative artisan.    
With regards to how the first magnetic recording layer is formed (i.e. by applying a bias potential to the substrate), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  
Lu et al. teaches the first magnetic recording layer has a thickness in a range of about 2 nm to about 30 nm [0037].  While the Examiner maintains that about 2 nm falls within the scope of 1.5 nm, the Examiner acknowledges that Lu et al. does not explicitly teach its first magnetic recording layer having a thickness meeting Applicant’s claimed limitation of “0.4 nm to 1.5 nm” or “0.5 nm to 1.0 nm”.  While Lu et al. teaches its underlayer comprising a metal oxide [0041], Lu et al. does not teach its underlayer includes MgO.  Lu et al. teaches the Curie temperatures are material dependent [0042], but does not specifically teach a Curie temperature of the second magnetic recording layer is lower than each of the Curie temperatures of the first and third magnetic recording layers by a value which falls within a range of 30 K to 100 K.  While Lu et al. teaches an average grain diameter of magnetic grains of the first magnetic recording layer is smaller than average grain diameters of magnetic grains of the second magnetic recording layer ([0037], [0038], and [0045]), Lu et al. does not explicitly teach the average grain diameter relationships as claimed.  Lu et al. does not teach a content of the grain boundary portions in each of the first, second, and third magnetic recording layers is in a range of 35 vol% to 45 vol%.
Moriya et al. teaches a first magnetic recording layer having a thickness in a range of 0.5 to 4 nm [0046].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Lu et al.’s first magnetic recording medium have a thickness within the claimed range to achieve both an enhanced order of the grains and magnetic isolation [0046].  
Hellwig1 teaches a magnetic recording medium comprising an underlayer (2110), wherein the underlayer includes MgO (Fig. 21 and [0103]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Lu et al.’s underlayer include MgO to desirably control the epitaxial growth of the magnetic layer [0103].  
Hellwig1 also recognizes that a Curie temperature in a magnetic recording layer is material dependent.  Specifically, incorporating Cu decreases Curie temperature in a magnetic recording layer having an alloy of an L10 crystal structure.  Hellwig1 further teaches its magnetic recording medium comprising at least two magnetic recording layers, wherein a difference in Curie temperature between the two magnetic recording layers is 100 K (Fig. 20, [0093], [0095], and [0096]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Lu et al.’s Curie temperature of the second magnetic recording layer be lower than each of the Curie temperatures of the first and third magnetic recording layers by a value of 100 K to improve long term head disk interface (HDI) properties ([0094] and [0096]).   
Hellwig2 teaches a magnetic recording medium comprising a MgO underlayer (1210) in contact with a magnetic layer (1202) having an L10 crystal structure, wherein the magnetic layer comprises a first magnetic recording layer (1214), a second magnetic recording layer (1216), and a third magnetic recording layer (1218) (Fig. 12, [0084], [0112], [0119], and [0130]).  Fig. 13B is a TEM image of its magnetic layer, and shows a grain diameter of magnetic grains of the first magnetic recording layer at a bottom surface portion to be smaller by 15% or more or within the range of 30-60% than the grain diameters of the second and third magnetic recording layers (Please see paragraph [0130] and Examiner’s annotated Fig. 13B below).
    PNG
    media_image1.png
    431
    622
    media_image1.png
    Greyscale
  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Lu et al.’s average grain diameter of magnetic grains of the first magnetic recording layer at a bottom surface portion of the first magnetic layer be smaller within the range of 30-60% than the average grain diameters of magnetic grains of the second and third magnetic recording layer to form desirable columnar magnetic grains in the magnetic layer [0139]. 
	Kanbe et al. teaches a magnetic recording medium comprising a magnetic recording layer that has a granular structure including grain boundary portions, such that a content of the grain boundary portions is in a range of 30 vol% to 60 vol% (Abstract, [0018], [0037], and [0039]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have each of the magnetic recording layers in Lu et al. to have a grain boundary portions be in a range of 35 vol% to 45 vol% to effectively segregate the magnetic grains while maintaining a strong L10 structure [0039].   
	
With regards to Claims 9, 10, and 20, Lu et al. teaches the third magnetic recording layer has a thickness in a range of about 2 nm to about 30 nm ([0037] and [0038]).  Examiner notes that product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. 

With regards to Claim 11, Lu et al. teaches its underlayer is in direct contact with the first magnetic recording layer (Fig. 3).

With regards to Claims 12-14 and 17, Lu et al. teaches a magnetic recording medium with use with a magnetic head (Figs. 1 and 2). 

With regards to Claims 22 and 23, Lu et al. teaches a magnetic recording medium comprising a first magnetic recording layer (84) and a third magnetic recording layer (96), as set forth above.  Lu et al. teaches that the third magnetic recording layer (96) is similar to the first magnetic recording layer (84) (i.e. open to being slightly different) [0038].  Lu et al. further teaches its magnetic recording layers having different Curie temperatures.  Since the Curie temperatures are material dependent, the magnetic recording layers can be constructed to have different Curie temperatures by using different compositions [0042].  
	Lu et al. is silent on the Curie temperature of the third magnetic recording layer is higher than the Curie temperature of the first magnetic recording layer. However, there are only three possibilities the Curie temperature relationships can be constructed.  Firstly, the first and third magnetic recording layers having the same Curie temperature.  Secondly, the first magnetic recording layer having a greater Curie temperature than the Curie temperature of the third magnetic recording layer.  Thirdly, the first magnetic recording layer having a Curie temperature that is less than the Curie temperature of the third magnetic layer.  Due to Lu et al.’s teachings that the first and third magnetic recording layers are similar and have a high Curie temperature, a preference on whether to use any of these three choices is taken to be well within the purview of choice in the art.  For this reason, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize and have a Curie temperature of the third magnetic recording layer to be higher than the Curie temperature of the first magnetic recording layer in Lu et al.’s invention, because it is well within the purview of choice in the art to try from these very limited alternatives (in this case only three) and to achieve a magnetic recording medium that has good writability ([0003] and [0050]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785